             Case 6:21-cv-00536 Document 1 Filed 05/27/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                         )
 MYCLERK, LLC,                                           )
           Plaintiff,                                    )
                                                         )
        v.                                               )
                                                         ) Civil Action No. 6:21-cv-00536
 ZEBRA TECHNOLOGIES CORPORATION.,                        )
           Defendant.                                    ) JURY TRIAL DEMANDED
                                                         )
                                                         )


                                          COMPLAINT

       Plaintiff MyClerk, LLC (“Plaintiff”) hereby brings this Complaint seeking damages and

other relief for patent infringement, and, demanding trial by jury, and alleges as follows:

                                            PARTIES

       1.      Plaintiff MyClerk, LLC is a limited liability company organized under the laws of

Texas having offices at 17330 Preston Road, Suite 200, Dallas, Texas 75252. Plaintiff is the owner

of the entire right, title, and interest in U.S. Patent 10,133,888 covering technologies related to

new and improved systems and methods for radio RFID tags, radio IC tags, and related positioning

systems.

       2.      Upon information and belief, Defendant Zebra Technologies Corporation is a

company organized and existing under the laws of the State of Delaware with its principal place

of business at 3 Overlook Point, Lincolnshire, Illinois 60069 and additional places of business in

Texas and in this judicial district, and with its agent for service The Corporation Trust Company

at Corporation Trust Center, 1209 Orange St, Wilmington, De, 19801.
             Case 6:21-cv-00536 Document 1 Filed 05/27/21 Page 2 of 15




       3.      Defendant is a developer of RFID solutions, including hardware and software

products that wirelessly connect various items to the internet. Defendant sells the Zebra Advanced

Asset Tracking System, which uses ATR7000 readers and Real Time Location System (RTLS)

software which includes configuration, management, and location analytics components for

calculating location of tagged assets. Its products can be purchased online and through its

throughout the United States and in this district as shown at https://www.zebra.com/us/en/partners-

/partner-application-locator.html. Exhibit B (finding a partner), Exhibit C (partner locator).

                                 JURISDICTION AND VENUE

       4.      This action arises under the patent laws of the United States, Title 35 of the United

States Code, 35 U.S.C. § 271 et seq. The Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331 and 1338(a).

       5.      The Court has general and specific personal jurisdiction over Defendant because it

is located in the State of Texas and in this judicial district, and it conducts substantial business in

this forum, directly and/or through agents and intermediaries, including: (i) at least a portion of

the infringing activity alleged herein; and (ii) regularly doing or soliciting business, engaging in

other persistent courses of conduct and/or deriving substantial revenue from goods and services

provided to persons in this District, and (iii) having a regular and established place of business in

this state and in this judicial district by its physical presence in this district and by virtue of its

control over its agents.

       6.      Plaintiff’s cause of action arises, at least in part, from Defendant’s presence in, and

contacts with, and activities in this District and the State of Texas.

       7.      Upon information and belief, Defendant, directly and/or through agents and

intermediaries, imports, makes, uses, sells, offers for sale, ships, distributes, advertises, promotes,




                                                  2
              Case 6:21-cv-00536 Document 1 Filed 05/27/21 Page 3 of 15




and/or otherwise commercializes infringing products in this District and the State of Texas. Upon

information and belief, Defendant regularly conducts and solicits business in, engages in other

persistent courses of conduct in, and/or derives substantial revenue from goods and services

provided to residents of this District and the State of Texas. Exhibit B (finding a partner), Exhibit

C (becoming a partner). Defendant further manufactures products and has employees in Texas

and in this judicial district. Exhibit D (Austin employment).

        8.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400(b).

Defendant is a company residing in this state and in this judicial district, including for example at

507 W Howard Ln Suite 100, Austin, TX 78753, at 8601 Ranch Rd 2222, Austin, TX 78730, and

at 14000 Summit Dr # 900, Austin, TX 78728. Defendant has committed substantial acts of

infringement in this District. Exhibit C (partner locator), and has further places of business in this

judicial district, through its 2018 acquisition of Xplore Technologies Corp. Exhibit E (Xplore

acquisition). Upon information and belief, Zebra conducts business under the name Xplore

Technologies Corporation at this address, with a website http://www.xploretech.com/ redirecting

https://www.zebra.com/us/en/products/tablets.html.

                    COUNT I – INFRINGEMENT OF THE ’888 PATENT

        9.      Plaintiff incorporates by reference the allegations in all preceding paragraphs as if

fully set forth herein.

        10.     U.S. Patent No. 10,133,888 (“the ’888 Patent”) is entitled “DATA READER AND

POSITIONING SYSTEM” and was issued on Nov. 20, 2019. A true and correct copy of the ’888

Patent is attached as Exhibit A (’888 Patent).

        11.     The ’888 Patent was filed on Sep. 28, 2006 as U.S. Patent Application No.

11/536,019.




                                                  3
             Case 6:21-cv-00536 Document 1 Filed 05/27/21 Page 4 of 15




       12.     Plaintiff is the owner of all rights, title, and interest in and to the ’888 Patent, with

the full and exclusive right to bring suit to enforce the ’888 Patent, including the right to recover

for past infringement.

       13.     The ’888 Patent is valid and enforceable under United States Patent Laws.

               Technical Description

       14.     The technology of the ’888 Patent relates to radio RFID tags, radio IC tags, and

related positioning systems.

       15.     The ’888 Patent recognized several problems with certain conventional

technologies, including interference due to phase inversion between direct and reflected radio

waves in the read environment. “In a point where the interference occurs, a radio IC tag cannot

receive radio waves for a read from a reader. As a result, a data read from the radio IC tag fails.”

Exhibit A at 1:39 – 42.

       16.     Another problem identified by the ’888 Patent is that “when a plurality of readers

and a plurality of antennas for readers are provided, the radio waves for a read radiated from each

antenna interfere with one another, and in a point where the above-mentioned interference occurs,

a data read from a radio IC tag fails.” Id. at 1:43 – 47.

       17.     The ’888 Patent teaches solutions to these problems and provides “a data reader

capable of changing an occurrence position of a dead spot (null point) as a point/area where it is

difficult or impossible to read data due to the interference of radio waves for a read radiated from

a data reader, and reading data regardless of a position of a radio IC tag.” Id. at 1:48 – 53.

       18.     To achieve its solution, the ’888 Patent teaches use of “a data reader for reading

data in a separate position from a storage medium (for example, a radio IC tag) provided with a




                                                  4
             Case 6:21-cv-00536 Document 1 Filed 05/27/21 Page 5 of 15




storage unit for storing data and a communicating antenna for transmitting data stored in the

storage unit.” Id. at 1:60 – 64.

       19.     The ’888 Patent further teaches that “the data reader includes a plurality of antenna

units for transmitting and receiving data with a storage medium; and a control unit (for example,

a reader/writer or a reader/writer control device) connected to each antenna unit, wherein each

antenna unit can change radiation characteristics (for example, an electric field pattern, a beam

direction, a beam width, etc.) in accordance with the control unit.” Id. at 1:65 – 2:4.

       20.     The ’888 Patent further teaches that “an occurrence of a dead spot due to a direct

wave, reflected wave, etc. can be avoided by changing the radiation characteristic of antenna

means, or a read disabled status due to a dead spot can be avoided by changing an occurrence

position regardless of location of a storage medium, thereby performing a data read without failing

in reading any data.” Id. at 2:5 – 12.

       21.     The ’888 Patent further teaches that interference can be avoided when “the control

unit changes the directivity of each antenna unit in conjunction with the directivities of other

antenna units.” Id. at 2:14 – 16; 2:17 – 22.

       22.     The ’888 Patent further teaches that interference can also be avoided if “the control

unit changes the direction of the radio waves radiated from the antenna units by sequentially

driving the plurality of the antenna units.” Id. at 2:24 – 26; 2:27 – 33.

       23.     The ’888 Patent further teaches that interference can also be avoided by configuring

“the control unit [such that] the beam direction of each of the simultaneously driven antenna units

is different from the direction of other antenna units.” Id. at 2:35 – 39; 2:40 – 46.

       24.     The ’888 Patent further teaches the technical solution of “a data reader for reading

data in a separate position from storage mediums (for example, a radio IC tags) each having a




                                                  5
             Case 6:21-cv-00536 Document 1 Filed 05/27/21 Page 6 of 15




storage unit for storing data and a communicating antenna for transmitting data stored in the

storage unit.” Id. at 2:48 – 51. The data reader utilizes a “includes a phase adjustment means (for

example, phase adjustment circuit) for changing the phase of the carrier wave.” Id. at 2:59 – 61.

       25.     This solution avoids interference because “an occurrence position of a dead spot

can be changed by changing the phase of a carrier wave.” Id. at 2:62 – 62. “As a result, although

there is a radio IC tag temporarily located in a dead spot, the dead spot can be removed after the

change of the phase, thereby avoiding a read disabled status, and performing a data read without

failing in reading any data.” Id. at 2:63 – 67.

       26.     The ’888 Patent further teaches a number of additional technical solutions to the

forementioned problems. Id. at 3:1 – 5:17.

       27.     The novel technical solutions taught by the ’888 Patent were not well-understood,

routine, or conventional at the time of the inventions of the ’888 Patent.

               Direct Infringement

       28.     On information and belief, Defendant, without authorization or license from

Plaintiff, has been and is presently directly infringing the ’888 Patent, either literally or

equivalently, as infringement is defined by 35 U.S.C. § 271(a), including through making, using,

(including for testing purposes), selling and offering for sale methods and systems infringing one

or more claims of the ’888 Patent. Defendant is thus liable for direct infringement pursuant to 35

U.S.C. § 271(a). Exemplary infringing instrumentalities include the Zebra Advanced Asset

Tracking System, and all other substantially similar products.

       29.     Claim 10 of the ’888 Patent recites:

               10. A positioning system, comprising:




                                                  6
             Case 6:21-cv-00536 Document 1 Filed 05/27/21 Page 7 of 15




               (a) a plurality of antenna units mounted in different places to read data from storage

                  mediums each having a storage unit for storing data and a communicating

                  antenna for transmission of the data stored in the storage unit;

               (b) a control unit connected to each antenna unit, for controlling each antenna unit

                  to sequentially change radiation characteristics of each antenna unit;

               (c) an antenna switch unit for selectively driving the antenna units in accordance

                  with a control instruction from the control unit to transmit the radio wave having

                  desired polarization directions according to each antenna unit by switching the

                  antenna units; and

               (d) a positioning unit for calculating the position of each storage medium by using

                  the number of succeeded read operations which is obtained by having each

                  antenna unit read the storage mediums, while having each antenna unit

                  sequentially change its radiation characteristics.

      30.      Defendant infringes exemplary claim 10, as a non-limiting example only, by its

Zebra Advanced Asset Tracking System (“ZAATS”):

            10. The ZAATS comprises a positioning system, that uses, for example, ATR7000

               readers and Real Time Location System (RTLS) software which includes

               configuration, management, and location analytics components for calculating the

               location of tagged assets.




Exhibit F (ZAATS Deployment Guide).


                                                 7
            Case 6:21-cv-00536 Document 1 Filed 05/27/21 Page 8 of 15




Exhibit G (https://www.zebra.com/us/en/products/rfid/rfid-readers/atr7000.html).
              (a) The ZAATS comprises a plurality of antenna units mounted in different places

                  to read data from storage mediums each having a storage unit for storing data

                  and a communicating antenna for transmission of the data stored in the storage

                  unit. The ZAATS includes multiple ATR7000 overhead readers mounted at

                  different places for reading data from RFID tags attached to assets. Each

                  ATR7000 reader has a phased array antenna which includes 291 small antenna

                  beams.




Exhibit F (ZAATS Deployment Guide) at 24.



                                               8
             Case 6:21-cv-00536 Document 1 Filed 05/27/21 Page 9 of 15




Id.



Id. at 11.
              (b) The ZAATS comprises a control unit connected to each antenna unit, for

                 controlling each antenna unit to sequentially change radiation characteristics

                 of each antenna unit. Each ATR7000 reader has a CPU (“a control unit”)

                 which can control, and steer 291 antenna beams. With ATR7000 readers

                 operating in real time location system (RTLS) mode, the antenna beams are

                 fired in a pre-defined scan sequence. Further, using PowerSession software,

                 an instruction can be given to each ATR7000 reader of the system to change

                 its antennas’ beam output power while firing them in pre-defined sequence

                 and polarization.




Exhibit H (RFID DEMO Applications User Guide) at 68, 69.




Id.




                                              9
             Case 6:21-cv-00536 Document 1 Filed 05/27/21 Page 10 of 15




Id.




Id. at 63, 68.




Id.
                 (c) The ZAATS comprises an antenna switch unit for selectively driving the

                    antenna units in accordance with a control instruction from the control unit to

                    transmit the radio wave having desired polarization directions according to each

                    antenna unit by switching the antenna units. PowerSession is a windows-based

                    software for ATR7000 reader, and can be used to provide instructions to the

                    reader’s CPU which can control an antenna switch unit to enable/disable

                    selected antenna beams having desired polarization (such as theta, phi, or left-

                    hand circular polarization).




Exhibit G (https://www.zebra.com/us/en/products/rfid/rfid-readers/atr7000.html).




                                                   10
          Case 6:21-cv-00536 Document 1 Filed 05/27/21 Page 11 of 15




Exhibit H (RFID DEMO Applications User Guide) at 62, 66, and 69.
             (d) The ZAATS comprises a positioning unit for calculating the position of each

                 storage medium by using the number of succeeded read operations which is

                 obtained by having each antenna unit read the storage mediums, while having

                 each antenna unit sequentially change its radiation characteristics. The location

                 analytics component of the real time location system (RTLS) software installed

                 in each ATR7000 reader measures bearing (angle of arrival) of a tagged asset

                 using the antenna beams which are fired in pre-defined sequence while their

                 transmit power or polarization (“radiation characteristics”) is changed.




Exhibit F (ZAATS Deployment Guide) at 12.




                                              11
              Case 6:21-cv-00536 Document 1 Filed 05/27/21 Page 12 of 15




Exhibit H (RFID DEMO Applications User Guide) at 68.
        31.     The foregoing structure, function, and operation of the exemplary Accused

Instrumentality meets all limitations of at least exemplary claim 1 of the ’888 Patent.

        32.     Defendant’s acts of making, using, selling, offering for sale and/or importing the

Accused Instrumentalities are without Plaintiff’s license or authorization.

        33.     Defendant’s unauthorized actions therefore constitute direct infringement of

Plaintiff’s exclusive rights pursuant to 35 U.S.C. § 271(a), either literally or under the doctrine of

equivalents, and Plaintiff is entitled to recover from Defendant the damages sustained as a result

of Defendant’s infringement of the ’888 Patent in an amount to be determined at trial, which

amount shall be no less than a reasonable royalty, together with interest and costs as fixed by this

Court pursuant to 35 U.S.C. § 284.

        34.     Defendant’s infringement of the ’888 Patent has injured Plaintiff and Plaintiff is

entitled to recover damages from Defendant.

                Willful Infringement

        35.     Defendant has had actual knowledge of the ’888 Patent at least as of service of this

Complaint.

        36.     Notwithstanding this knowledge, Defendant has knowingly or with reckless

disregard willfully infringed the ’888 Patent. Defendant has thus had actual notice of infringement

of the ’888 Patent and acted despite an objectively high likelihood that its actions constituted

infringement of Plaintiff’s valid patent rights, either literally or equivalently.


                                                  12
             Case 6:21-cv-00536 Document 1 Filed 05/27/21 Page 13 of 15




       37.     This objective risk was either known or so obvious that it should have been known

to Defendant. Accordingly, Plaintiff seeks enhanced damages pursuant to 35 U.S.C. §§ 284 and

285.

               Indirect Infringement

       38.     At least as early as the service of this Complaint, Defendant indirectly infringes the

’888 Patent within the United States by inducement under 35 U.S.C. §271(b). By failing to cease

making, using, selling, importing, or offering for sale the Accused Instrumentalities at least as of

the service of this Complaint, Defendant has knowingly and intentionally induced users of the

Accused Instrumentalities to directly infringe one or more claims of the ’888 Patent, including,

by: (1) providing instructions or information, for example on its publicly available website, to

explain how to use the Accused Instrumentalities, including the use of the Accused

Instrumentalities in manners described above, which are expressly incorporated herein; and (2)

touting these uses of the Accused Instrumentalities in advertisements, including but not limited to,

those on its website. Use of the Accused Instrumentalities in the manner intended and/or instructed

by Defendant necessarily infringes the ’888 Patent.

       39.     At least as of the service of this Complaint, Defendant also indirectly infringes the

’888 Patent within the United States by contributory infringement under 35 U.S.C. §271(c).

Defendant is aware, at least as of the service of this Complaint, that components of the Accused

Instrumentalities are a material and substantial part of the inventions claimed by the ’888 Patent,

and are designed for a use that is both patented and infringing, and have no substantial non-

infringing uses. By failing to cease making, using, selling, importing, or offering for sale the

Accused Instrumentalities (and components thereof) at least as of the service of this Complaint,

Defendant has knowingly and intentionally contributed to direct infringement by its customers of




                                                13
             Case 6:21-cv-00536 Document 1 Filed 05/27/21 Page 14 of 15




one or more claims of the ’888 Patent, including, by: (1) providing instructions or information, for

example on its publicly available website, to explain how to use the Accused Instrumentalities,

including the use of the Accused Instrumentalities in manners described above, which are

expressly incorporated herein; and (2) touting these uses of the Accused Instrumentalities in

advertisements, including but not limited to, those on its website.           Use of the Accused

Instrumentalities in the manner intended by Defendant necessarily infringes the ’888 Patent.

       40.      As a result of Defendant’s infringement, Plaintiff has suffered monetary damages,

and is entitled to an award of damages adequate to compensate it for such infringement which, by

law, can be no less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. § 284.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendant and any

other entity by and through which Defendant make, sell, use, offer for sale or import, or have

made, sold, used, offered for sale or imported infringing Accused Instrumentalities as follows:

       A. Adjudicating, declaring, and entering judgment that Defendant has directly infringed

             U.S. Patent No. 10,133,888 either literally or under the doctrine of equivalents;

       B. Adjudicating, declaring, and entering judgment that Defendant has induced

             infringement and continues to induce infringement of one or more claims of U.S. Patent

             No. 10,133,888;




                                                  14
          Case 6:21-cv-00536 Document 1 Filed 05/27/21 Page 15 of 15




      C. Adjudicating, declaring, and entering judgment that Defendant has contributed to and

         continue to contribute to infringement of one or more claims of U.S. Patent No.

         10,133,888;

      D. Awarding damages to be paid by Defendant adequate to compensate Plaintiff for

         Defendant’s past infringement of U.S. Patent No. 10,133,888 and any continuing or

         future infringement through the date such judgment is entered, including interest, costs,

         expenses and an accounting of all infringing acts including, but not limited to, those

         acts not presented at trial;

      E. Awarding Plaintiff pre-judgment and post-judgment interest; and

      F. Awarding Plaintiff such other and further relief at law or in equity as this Court deems

         just and proper.

                                                   Respectfully submitted,



Date: May 27, 2021                                 \s\ Henning Schmidt


Of Counsel:

Cecil E. Key
Jay P. Kesan
Henning Schmidt
DIMUROGINSBERG, P.C.
1101 King St., Suite 610
Alexandria, Virginia 22314
Phone: (703) 684-4333
Fax: (703) 548-3181
Email: ckey@dimuro.com
        jkesan@dimuro.com
        hschmidt@dimuro.com

                                                   Attorneys for Plaintiff
                                                   MyClerk, LLC




                                              15
